PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
MORI et al.
Patent No. 10,702,713
Issue Date: July 07, 2020
Application No. 15/497,263
Filed: April 26, 2017
Attorney Docket No. KYOTO.P011
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request for Refund filed August 13, 2020.  

The request is DISMISSED.
Applicant files the above request for refund of $140.00 stating, “No Fee Due, This is not our client –We are not the attorney of record”.
The Office records show that Lackenbach Siegel, LLP are the attorneys of record for the above Application No. 15/497,263 which has been issued Patent No. 10,702,713. Therefore, the petition fee of $140.00 submitted with the withdraw from issue filed March 12, 2020 and granted April 20, 2020 was paid in the correct application.
In view of the above and a review of the Office finance records for the above-identified application, the request for refund ($140.00) cannot be granted.  
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  
	


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions